DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 1/13/2022.
Claims 1, 16 and 19 are amended.
Claims 1-20 are pending in the application.
Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The newly added limitation beginning with “based on control” and ending with “torque threshold or force threshold” (claims 1 and 16) is not found in the Specification as newly recited in the claims. The claimed subject matter should be consistent with features found in and described in Specification.  In addition, terminology and/or nomenclature should be consistent throughout the disclosure, including the Specification and the Claims.
New Matter
6.	The amendment filed 1/13/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  See above for paragraph 5.  It is noted that applicant indicated in the remarks section of the amendment that ‘Support for the amendments can be found throughout the application as filed’ and ‘No new matter has been added by the amendments herein.’  However, applicant provides no specific location where such is supported in the Specification as filed and the Examiner cannot find sufficient support in the application, as such is claimed.  Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


8.	Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  See para. 6.
Allowable Subject Matter
9.	If not for the new matter rejection above, claims 1-20 would be allowed.
Response to Arguments
10.	Applicant’s arguments with respect to the claims have been fully considered but are essentially moot due to applicant’s amended claims and the resulting new grounds of rejection presented in this Office Action.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
1/24/2021